 Firefox         Case 2:20-mj-05450-DUTY
                      Case 2:19-cr-00259-JCC
                                           Document
                                              Document
                                                    4 Filed
                                                       33-2  11/09/20
                                                                Filed
                                                          http://      11/13/20
                                                                           Page
                                                                 156.131.20.221   1 Page
                                                                                    of 5 1 Page
                                                                                             of 5 ID #:7
                                                                               /cacd/CrimIntakeCal.NSF/1222c8c990b 1 f46...




                                                                   UNITED STATES DISTRICT COURT
                                                                  CENTRAL DISTRICT OF CALIFORNIA

           UNITED STATES OF AMERICA,                                                     Western Division
                                                                            Plaintiff;
                                              vs.                                        Case Number: 220-MJ-05450                    Out of District Affidavit
                                                                                         Initial App. Date: 11/09/2020                Custody_
           Ryan Hernandez                                                                Initial App. Time: 1:00 PM




                                                                                                                                                      ,,
                                                                          Defendant.     Date Filed: 11/09/2020        ~            ~ ~,~
                                                                                         Violation: 18:3583     ~? \,~
                                                                                         CourtSmart/ Reporter:           ~               ~

                 PROCEEDINGS HELD BEFORE UNITED STATES                                                      CALENDAR/PROCEEDINGS SHEET
                     MAGISTRATE JUDGE: Pedro V. Castillo                                                     LOCAL/OUT-OF-DISTRICT CASE



           PRESENT:                    Ramirez, Marlene                                                                                      None

                                           Deputy Clerk                                 Assistant U.S. Attorney                       Interpreter/Language
                    a ~ITIAL APPEARANCE NOT HELD -CONTINUED
                       Defendant informed of charge              ght to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                           preliminary hearing OR ~~            oval hearing /Rule 20.
                         efendant states true name         is as charged O is
                    D Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
                       to file all future documents reflecting the true name as stated on the record.
                    D D endant advised of consequences of false statement in financial affidavit. O Financial Affidavit ordered SEALED.
                    D tomey:~if~yt?oen~~lee;~~~'P1T'~ Appointed ~ Prev. pint d ~ Poss~+~ ontribution (see separate order)
                        ~,$pecial appearance by: ~~— L~'~ ('.,~,~,~f~-h                 ~            H Y~z~(,[~
                      sd'ovemment's request for detention is: O G NTED                   DENIED O WITHDRAWN O CONTINiJED
                          fendant is ordere ❑O Permp~ently Detained ❑O Temporarily Detained (see separate order).
                         AIL FIXED AT $~L~SCI'~~ ~ ~~~ly~"uv~~~.{SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                    O Government moves to iJNSEAL Complai~n                        ndInformation/Entire Case: O GRANTED ~ DENIED
                   D Preliminary Hearing waived.
                    O Class B Misdemeanor f~J Defendant is advised of maacimum penalties
                   O This case is assigned to Magistrate Judge                                                       .Counsel are directed to contact the clerk for
                      the setling of all further proceedings.
                   O PO/PSA WARRANT O Counsel are directed to contact the clerk for
                      District Judge                                                                  for the setting of further proceedings.
                   O Preliminary Hearing set for                                          at 4:30 PM
                   D PIA set for:                                         at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                   1~7 vemment's motion to dismiss case/defendant                                                       only: D GRANTED C7 DENIED
                   O efendant's motion to dismiss for lack of probable cause: D GRANTED D DENIED
                      Defendant executed Waiver of Rights. O Process received.                                            ~      \~
                   O Co ORDERS defendant Held to Answer to ~ ,_~ ~~~!~                                 Dist ict of w~~rJV`~                     ~\
                             and to transfer, if bail is posted. Defendant —to po  on or before _ _ \'~ ~ \(~i, .:J ~~                    O ~ ~,-~
                       L7 Warrant of removal and final commitment to issue. Date issued:                                      By CRD:
                       O Warrant of removal and final commitment are ordered stayed until
                   O Case continued to (Date)                                               (Time)                                   AM / PM
                             of Hearing:                                      Before Judge                                         /Duty Magistrate Judge.
                         oceedings will be held in the O Duty Courtroom                                    D Judge's Courtroom
                      Defendant committed to the custody of the U.S. Mazshal O Summons: Defendant ordered to report to USM for processing.
                   D Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                   D stract of Order t9 Return Defendant trg Court on Next Court Day (M-20)issy~ed. Original forwarded to USM.
                      $~LEAS~ ORDElZ NO: 1                '~"1 4~ ~ ~y                          ~       ~   1                        i

                                     f~ PSA (~'l US~O                            C7 ~~~                                 f'9~ADY                  ~~~~
                                                                                   .~\~--~~~                               Deputy Clerk Initials    ~
                                                                                                                                             :
                                                                                                                                             ~
             M-5 (10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                          Page 1 of 1




1 of 1                                                                                                                                               11/9/2020, 12:07 PM
               Case 2:20-mj-05450-DUTY
                    Case 2:19-cr-00259-JCC
                                         Document
                                            Document
                                                  4 Filed
                                                     33-211/09/20
                                                           Filed 11/13/20
                                                                    Page 2 Page
                                                                           of 5 2
                                                                                Page
                                                                                  of 5 ID #:8




                   UNITED STATES DISTRICT COURT FAR THE CENTRAL DISTRICT OF CALIFOkNIA

   Case Name: United States of America v.                                r            ,'L~          Case No. ~~~~ ~{''~ ~~~ ~~
                                                                                                                                                   i
                                                     efen an       ~ Material Wi[ness

   Violation of Title and Section:
                                    (]5ummons             Out of District ~ CJNDER SEAL ~ Modified Date:
               l
  Check o one ofthefrve numbered boxes below (unless one bond is to be replaced by another):
  1.    Person Recognizance Signature On yj        (~),Q ,~,{fidavit ofSurety With Justification             Release No.
                                                          (Form CR-3) Signed by:                                   r7~~~~r~~.
  2. ~ Unsecured Appearance Bond
                                                                                                                  Release to Pretrial ONLY
   3. ~ Appearance Bond                                                                                       ~        se to Probation ONLY
                                                                                                                   orthwith Release
     (a~. ❑Cash Deposit (Amount or %)(Form CR-7)
                                                                       With Full Deeding of Property:

     (b).Q Affidavit ofSurety Without
           Justification (Form CR-a} Signed by:                                                               ~ Ali Conditions ofBond
                                                                                                               (Exce tClearing-Warrants
                                                                                                                 Con~tion) Must be Met
                                                                                                                and Posted by:



                                                                                                                  Third-Party Custody
                                                        q_ ~ Collateral Bond in the Amount of(Cash                Affidavit {Form CR-31)
                                                             or Negotiable Securities):
                                                               $                                                  Bail Fixed by Court:
                                                        5.[]Corporate Surety Bond in the Amount of           ~~ '~~f~
                                                             $                                               (Judge /Clerk's Initials)


                                                      PRECONDITIONS TO RL•,LEASE
      The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
  ~ The Court has ordered a Nebbia hearing under 9 3142(g)(4).
[]The Nebbia hearing is set for                                         at            ❑ a.m. ❑ p.rn.

                                                  ADDITIONAL CONDITIONS OP RELEASE
In ad 'ton to th~NERAL CONDITIONS ofRELEASE,the following condirions of release are imposed upon you:
     ubmit to:   Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                   (The agency ~ttdicated above,PSA or USPO, will be referred to below as 'Supervising Agenry.'~

    Surrender all passports and travel documents to Supervising Agency no later than                                          sign a Declaration

    re Passport and Other Travel Dacuments(Form CR-3~, and do not apply for a passport or other travel document during the pendency
    ofthis case.
    Travel is restricted to                                                                 unless prior permission is granted by Supervising

     Agenry to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
    Maintain or actively seek employment and provide proofto Supervising'Agency. ~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                 Defendant's Initials:~~~~         `-'Date.     yt    ~   ~~`
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM'                                PAGE 1 OF 4
           Case 2:20-mj-05450-DUTY
                Case 2:19-cr-00259-JCC
                                     Document
                                        Document
                                              4 Filed
                                                 33-211/09/20
                                                       Filed 11/13/20
                                                                Page 3 Page
                                                                       of 5 3
                                                                            Page
                                                                              of 5 ID #:9


                                                                 ~.(n~'~ Y~~4t_ Z-               Case No. ~(~~~ _ S~~~ ~~
  Case Name: United States of America v. ~,~
                                                  e     ant      ~ Material Witness
                                                                                   with any person who is a known victim or
 [~ Avoid all contact, directly or indirectly (including by any electronic means),
     witness in the subject investigation or prosecution,[]including but not limited to
                                                          [~ except
                                                                                    wide any known codefendants except in the presence
     Avoid all contact, directly or indirectly (including by any electronic means),
                                                                                             nts without your counsel present:
     ofcounsel. Notwithstanding this provision, you may contact the following codefenda

                                                                                       s weapons.[J In order to determine compliance,
 [~ Do not possess any firearms, ammunition, destructive devices, or other dangerou
                                                                                      Agency in conjunction with the U.S. Marshal.
    you agree to submit to a search of your person and/or property by Supervising
                                                                                            tion-related material other than in your
    Do not use or possess any identification, mail matter, access device, or any identifica
                                                                                       In order to determine compliance, you agree
    own legal or true name without prior permission from Supervising Agency. ~
                                                                                                  on with the U.S. Marshal.
    to submit to a search of your person andlor property by Supervising Agency in conjuncti
]
[ Do not engage in telemarketing.
                                                                                               or more without notifying and obtaining
     Do not sell, transfer, or give away any asset valued at $
      permission from the Court, except
     Do not engage in tax preparation far others.
[]Do not use alcohol.
                                                                                    Supervising Agenry and abide by all the rules and
     Participate in the electronic remote alcohol monitoring program as directed by
                                                                                       based upon your ability to pay as determined by
      requirements of the program. You must pay all or part of the costs for treatment
      Supervising Agency.
                                                                                       determine compliance, you agree to
      Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to
                                                                                  conjunction with the U.S. Marshal.
      submit to a search of your person. and/or propezty by Supervising Agency in
                                                                               as defined by federal law or street, synthetic, or
      Do not use for purposes ofintoxication any controlled substance analogue
                                                                             functioning more than minimally, except as
      designer psychoactive substance capable ofimpairing mental or physical
       prescribed by a medical doctor.
                                                                                                    t          t approved by Supervising Agency.
 ]
 [ Submit to:         drug and/or Q alcohol testing. If directed to do sa, participate in outpatien treatmen
                                                                                    your ability to pay as determined by Supervising Agenry.
      You must pay all or part of the costs for testing and treatment based upon
                                                                                     by Supervising Agenry. You must pay all or part ofthe costs
      Participate in residential ~ drug and/or Q alcohol treatment as directed
                                                                                 ng Agency. ~Release to PSA only ~]Release to USPO only
       of treatment based upon your ability to pay as determinzd by Supervisi
                                                                                 mental health counseling and/or treatment approved by
      Submit to a mental health evaluation. If directed to do so, participate in
                                                                               your ability to pay as determined by Supervising Agency.
      Supervising Agency. You must pay all or part of the costs based upon
                                                                                           nts of the program, under the direction of Supervising
      Participate in t3ie Location Monitoring Program and abide by all ofthe requireme
                                                                               bracelet. You must pay all or part ofthe costs of khe program based
       Agenry> which Qwi11 or Qwill not include a location monitoring
                                                                                    be financially responsible for any lost or damaged equipment.
       upon your ability to pay as determined 6y Supervising Agenry. You must
            Location monitoring only - no residential restrictions;
                              -or-

      [~ You are restricted to your residence every day:
                     from                 ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.

                [~ as directed by Supervising Agency;
                              -or-
                                                                                 Defendant's Initials:                 ate:   1 ~'      ~~j,,
                                                                                                                                     P GF,2 OF 4
    1 (05!19)                            CENTRAL   DISPRICT OF CALIFORNIA RELEASE ORDER AND BOND PO
        Case 2:20-mj-05450-DUTY
              Case 2:19-cr-00259-JCC
                                  Document
                                      Document
                                           4 Filed
                                               33-211/09/20
                                                     Filed 11/13/20
                                                             Page 4 of
                                                                    Page
                                                                       5 Page
                                                                         4 of 5ID #:10


                                                      !4~            ~'r`(1~.'~~Q~~
                                                                                  L~               Case No.~~•-~~~(j,'
  Case Name: United States of America v. ~
                                                    efendant    [~ Material Witness                                                              ~'


                                                                                                              court appearances,and
  { You are restricted to your residence at all times except For medical needs or treatment, attorney visits,
  ]
                                                                             all of which must be preapproved by Supervising Agency;

[]Release to PSA only ~ Release to USPO only
     You are placed in the third-party aistody(Form CR-31)of
                                                                                                                    within         days
  Q Clear outstanding Q warrants or~ DMV and traffic violations and provide proof to Supervising Agency
      o~felease from custody.
 L•}~~ not possess or have access to, in the ho      ,the workplace, or any other location, any device that offers Internet access except

      as approved by Supervising Agenry.          In order to determine compliance,you agree to submit to a search of your person

      a~dlor property by Supervising Agency in conjunction with the U.S. Marshal.
                                                                                                               person who is less than
  ~~,/Do not associate or have verbal, written, telephonic, electronic, or any other communication with any
      the age of 18 e~ccept in the presence of a parent or legal guardian ofthe minor.
                                                                                                                   used by children
     Do not loiter or be found within 100 feet of any schoolyard, park, playground,arcade,or other place primarily
      under the age of 18.
                                                                                                                               any daycare
     Do not be employed by, affiliated with,own,control, or otherwise participate directly or indirectly in the operation of
                                                                                                                    18.
     facility, school, or other organization dealing with the care, custody, or control ofchildren under the age of
                                                                                                                        to a search
     Da not view or possess child pornography or child erotica. Q In order to determine compliance, you agree to submit
                                                                                                                      with the U.S.
     of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction
      Mazshal.
      Other conditions:




                                            GENERAL CONDITIONS OF RELEASE
                                                                                                          in the above entitled matter as
I will appear in person in accordance with any and all directions and orders relating to my appearance
                                                                                                            Judge thereof, or in any other
may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate
United States District Court to which I may be removed or to which the case may be    transferred.

                                                                                                 imposed and will obey any order or
I will abide by any judgment entered in this matter by surrendering myself to serve any sentence
direction in connection with such judgment  as the Court may prescribe.

                                                                                                    address and          telephone number,
I will immediately inform my counsel of any change in my contact information,including my residence
so that I may be reached at all times,

I will not commit a federal, state, or local crime during ehe period of release.

                                                                                         investigation in this case. Additionally, I will not
I will not intimidate any witness,juror, or offuer of the court or obstruct the criminal
tamper with, harass, or retaliate against any alleged  witness, victim, or informant  in this case. I understand that if I do so, I may be
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

                                                                                   Defendant's Initials:~ Dater ~L                       ~~ i
                                                                                                     ~
                                                                                                                                 ~ PAGE 3 OF 4
 1(05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM
         Case 2:20-mj-05450-DUTY
               Case 2:19-cr-00259-JCC
                                   Document
                                       Document
                                            4 Filed
                                                33-211/09/20
                                                      Filed 11/13/20
                                                              Page 5 of
                                                                     Page
                                                                        5 Page
                                                                          5 of 5ID #:11


                                                               ,'~      ~,/t(1„~j~'~~            Case No.                ~.~
  Case Name: United States of America v.           ~1~
                                                               ~]Material Witness                                                    L
                                                  e ndant
                                                                                                                                             L

                               ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS
                                                                                       Code,I have read or have had interpreted to me
  As a condition of my release on this bond, pursuant to Title 18 of the United States
                                                                                additiona l conditions of release and agree to comply with
  and understand the general conditions of release, die preconditions, and the
                                                                            s of Local Criminal  Rule 46-6.
  all conditions of release imposed on me and to be bound. by the provision

                                                                                    g any proceeding on appeal or review) whtch will
  Furthermore, it is agreed and understood that this is a continuing bond (includin
  continue in full force and effect until such time as duly exonerated:

                                                                              s of release ofthis bond may result in a revocation of
 I understand that violation of any ofthe general and/or additional condition
                                                                                        could result in a term ofimprisonment and/or
 release,an order of detention, and a new prosecution for an additional offense which
 fcne.

                                                                                    additional conditions of release ofthis bond,this bond
  I further understand that ifI fail to obey and perform any ofthe general and/or
                                                                                 aside,judgment may be summarily entered in this
  maybe forfeited to the United States of America. If said forfeiture is not set
                                                                                     together with interest and costs. Execution of the
  Court against me and each surety,jointly and severally,for the bond amount,
                                                                                        Criminal Procedare and other laws of the
  judgment maybe issued or payment secured as provided by the Federal Rules of
                                                                               previousl  y posted in connection with this bond maybe
  United States, and any cash or real or personal property or the collateral
  forfeited.




                                                                                                     Teleph   e Number
  Date                                Sign ture ofDefendant/



  P~ ~~
  City and State(DONO INCLUDE ZIP CODE)
                                                                ,_
                                                                                                                Language this entire form
[]Check if interpreter is used: T have interpreted into the
  and have been told by the defendant that he or she understands all of it.



                                                                                                   Date
  Interpreter's Signature



                                                                         ✓L                          ~    0    ~p?~
   Approved:
                                 States DisfreeE~sc~dge /Magistrate                                Da


   If cash deposited:                                       for $


                                                                                Criminal Rule 46.)
   {This bond may require surety agreements and affidavits pursuant to Local




                                                                                                             ,f                    n ~
                                                                                                          ~},, l/
                                                                               Defendant's Initials:~~~s~j;yJ'~   DaYe:X ~~ ~ ~ ~~~(1~

                                                             cntlroxri~n
